Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

Status of the Application
This is in response to the amendment filed on 07/29/2021. Claims 1 - 7 are pending and presented for examination. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al (US 2016/0269047 A1).

Regarding claim 1, Jiang discloses “A user equipment” (See fig. 4, element 115b); “in a radio communication system including a base station and the user equipment” (see Jiang figure 4); comprising “a processor” (See Fig. 6 and ¶ 0066; the user equipment 505 includes bursty interference and puncturing module 515-a that includes bursty interference and puncturing detection module 605 and/or a bursty interference and puncturing protection module); “that holds configuration information indicating a protection resource that is a resource that is protected from puncturing that may occur in an assigned resource that is a resource assigned by the base station” (See ¶ 0067; disclose detecting if puncturing of subjected to puncturing;  and ¶ 0068; discloses applying one or more protection schemes any communications might be subject to puncturing; also see fig. 4 and ¶ 0053); “and receiver” (See Fig. 6 and ¶ 0066); “that receives, from the base station, control information indicating that puncturing occurs in the assigned resource” (see Jiang figure 4 and ¶ 0052); “and receive, from the base station, a predetermined signal using the protection resource based on the configuration information” (see Jiang figure 4 and ¶ 0055 and ¶ 0059).    

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Jiang further discloses “wherein the configuration information includes a plurality of patterns of the protection resource, and the control information includes an identifier of a specific pattern among the plurality of patterns, and wherein the reception unit receives the predetermined signal by a protection resource of the pattern identified by the identifier”; (see Jiang ¶ 0055 - ¶ 0058).

Regarding claim 3, claim 1 or 2 is incorporated as stated above.  In addition, Jiang further discloses “wherein the reception unit receives a signal transmitted in a second TTI using a resource other than the protection resource in the second TTI that corresponds to a time region in which the puncturing is performed in a first TTI in which transmission of the predetermined signal is performed”; (see Jiang ¶ 0029, ¶ 0045).

Regarding claim 4, claim 3 is incorporated as stated above.  In addition, Jiang further discloses “wherein the reception unit determines a size of a transport block received from the .

Claim 5 is the base station claim corresponding to the User Equipment claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 5 is rejected under the same rational as claim 1.

Claim 6 is the method claim corresponding to the User Equipment claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 6 is rejected under the same rational as claim 1. 

Regarding claim 7, claim 2 is incorporated as stated above.  In addition, Jiang further discloses “wherein the receiver receives a signal transmitted in a second TTI using a resource other than the protection resource in the second TTI that corresponds to a time region in which the puncturing is performed in a first TTI in which transmission of the predetermined signal is performed”; (see Jiang ¶ 0055 - ¶ 0058).



Response to Argument(s)
Applicant's argument(s) filed on July 29, 2021 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
Jiang fails to disclose any configuration information that indicates a protection resource, as required by amended independent claim 1. Specifically, while Jiang describes selecting one or more protection schemes based on detection module analysis, Jiang remains completely silent with respect to any configuration information that indicates a protection resource.
In response. Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  Based in the language of the argued limitation, the limitation or term protection resource is broad and it refers to a resource that is protected from puncturing that may occur in an assigned resource that is a resource assigned by the base station. In addition, the term may above is not a positive limitation and thus protected resource is only a resource that is protected from puncturing. With that being said, Jiang (See Fig. 6 and ¶ 0066) discloses that the user equipment 505 includes bursty interference and puncturing module 515-a that includes bursty interference and puncturing detection module 605 and/or a bursty interference and puncturing protection module. Also, Jaing (See ¶ 0067) disclose detecting if puncturing of subjected to puncturing; and ¶ 0068; discloses applying one or more protection schemes any communications might be subject to puncturing; also see fig. 4 and ¶ 0053. . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/             Primary Examiner, Art Unit 2468